DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The patent granted on this application is subject to one terminal disclaimer. The terminal disclaimer filed on 03/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 17/021,875, has been reviewed and has been accepted. The acceptance of the terminal disclaimer has already been recorded on 03/11/2021.

Allowed Claims
Claims 1, 8, and 15 are allowed. Therefore dependent claims 2, 3, 4, 5, 7, 9, 10, 11, 12, 14, 16, 17, 18, 19 are allowed, as they are dependent upon an allowed claim.
Claims 1, 8, and 15 contain allowable subject matter. Therefore dependent claims 2, 3, 4, 5, 7, 9, 10, 11, 12, 14, 16, 17, 18, 19 contain allowable subject matter, as they depend from one of claim 1, 8, and 15 contain all subject matter disclosed in the claim from which they depend upon.

Response to Amendments/Arguments
Applicant: Remarks page 8: 101
Examiner: Applicant’s amendments are persuasive. Corresponding 101 rejections are withdrawn.

Applicant: Remarks page 8: 103
Examiner: Applicant has incorporated indicated allowable subject matter into claims 1, 8, and 15. Therefore claims 1, 8, and 15 have been indicated by the examiner as allowable.

Allowable Subject Matter


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TERRIKA PETERSON/Examiner, Art Unit 2426 



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426